DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s responses filed on August 03, 2022 are acknowledged and have been fully considered. Claims 1-29 are pending.  Claims 1, 3, 8-13, 21, and 26 are under consideration in the instant office action. Claims 2, 4-7, 14-20, 22-25, and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. 
Election/Restriction
Applicant’s election of without traverse of Group I (claims 1, 3, 8-13, 21, and 26) in the reply filed on August 03, 2022 is acknowledged. Furthermore, Applicant’s election of reversal of cannabinoid overdose as condition type and intravenously a route of administration in the reply of August 03, 2022 is also acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on April, 08, 2020, May 26 & 31, 2022 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. Signed copies are attached.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-13, 21, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuurman et al. (Journal of Psychopharmacology, 24(3) (2010) 363–371, IDS reference).
Zuurman et al. teach inhibition of THC-induced effects on the central nervous system and heart rate by a novel CB1 receptor antagonist AVE1625 (which the examiner notes is Drinabant) (see title). CB1 antagonists such as AVE1625 are potentially useful in the treatment of obesity, smoking cessation and cognitive impairment. Proof of pharmacological action of AVE1625 in the brain can be given by antagonizing the effects of delta-9-tetrahydrocannabinol (THC), a CB1/CB2 agonist. Inhibition of THC-induced effects by AVE1625 was observed on Visual Analogue Scales ‘alertness’, ‘feeling high’, ‘external perception’, ‘body sway’ and ‘heart rate’. Even the lowest dose of AVE1625 20 mg inhibited most of THC-induced effects. AVE1625 did not have any effect on psychological and behavioural parameters or heart rate by itself. After THC and AVE1625 administration, changes on electroencephalography were observed. This study shows a useful method for studying the effects of CB1 antagonists. AVE1625 penetrates the brain and antagonizes THC-induced effects with doses at or above 20 mg (see abstract). It must be recognized that Zuurman et al. teach the antagonizing power of drinabant on the effect of a cannabinoid as well.
The examiner now would like to bring to applicant’s attention based on the broadest reasonable interpretation afforded to claim 1, the limitation requires the drug Drinabant or a salt or polymorph thereof. The recitation in the preamble stating formulated for intravenous (IV) administration and the recitation effective to reverse cannabinoid overdose are nothing but inherent property and intended use limitations. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. When reading the preamble in the context of the entire claim, the recitation formulated for intravenous (IV) administration is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The examiner would like to bring to Applicant’s attention that Applicant’s elected invention is drawn to a composition of matter not to a method of treatment or use. The limitations that are recited in claims 3, 8-13, 21, and 26 are drawn to the administration or the method of use of the composition which are not given any patentability weight. Hence, the limitations of claims 1, 3, 8-13, 21, and 26 are clearly anticipated by the teachings of Zuurman et al.  as Zuurman et al.  teach the same exact composition as recited in claim 1.

Claim(s) 1, 3, 8-13, 21, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klumpers et al. (British Journal of Clinical Pharmacology, 76:1, 65–77, 2012).
Klumpers et al. disclose acute administration of CB1 antagonists does not give measurable effects in healthy volunteers, which hampers the accurate determination of dose–response relationships and prediction of minimal pharmacological effect levels in early drug development. Therefore, we previously developed the THC challenge test. This test is used to quantify the displacement of the concentration–effect curve of the CB1 agonist THC, by different doses of a CB1 antagonist for various pharmacodynamic parameters. The THC-challenge test showed clear dose-related effects of the CB1 antagonist drinabant (AVE1625) in a previous study, after single doses that did not cause any detectable effect of their own, and which were lower than predicted from preclinical experiments. As a consequence, the dose range for subsequent phase II trials was reduced (see page 66). Another study using the CB1 antagonist drinabant (AVE1625) had a similar design to the current study. Drinabant 20 mg and 60 mg induced maximal inhibition on heart rate, VAS feeling high, internal and external perception, but not on body sway and VAS alertness (see page 75).
The examiner now would like to bring to applicant’s attention based on the broadest reasonable interpretation afforded to claim 1, the limitation requires the drug Drinabant or a salt or polymorph thereof. The recitation in the preamble stating formulated for intravenous (IV) administration and the recitation effective to reverse cannabinoid overdose are nothing but inherent property and intended use limitations. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. When reading the preamble in the context of the entire claim, the recitation formulated for intravenous (IV) administration is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The examiner would like to bring to Applicant’s attention that Applicant’s elected invention is drawn to a composition of matter not to a method of treatment or use. The limitations that are recited in claims 3, 8-13, 21, and 26 are drawn to the administration or the method of use of the composition which are not given any patentability weight. Hence, the limitations of claims 1, 3, 8-13, 21, and 26 are clearly anticipated by the teachings of Klumpers et al. as Klumpers et al. teach the same exact composition as recited in claim 1.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619